    Case: 1:19-cv-02767 Document #: 27 Filed: 11/18/19 Page 1 of 3 PageID #:110



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Jorge Arturo Flores Pulido, Daniel Cejas and        )
Angel Eduardo Flores Pulido on behalf of            )   Case No. 1:19-cv-02767
themselves and others similarly situated,           )
                                                    )
              Plaintiff,                            )   Honorable Judge Robert W. Gettleman
                                                    )
                  v.                                )
                                                    )
Francisco Jimenez, Fabiola Alcasar Cisneros,        )
Jimenez & Sons Landscaping, Inc.,                   )
                                                    )
              Defendants.
                                                    )
                                                    )

         PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

       Plaintiffs Jorge Arturo Flores Pulido, Daniel Cejas, and Angel Flores Pulido on behalf of

themselves and others similarly situated, hereby submit their Response to Defendants’ Motion to

Dismiss Plaintiffs’ First Amended Complaint and state as follows:

Though they think it is a close call, Plaintiffs believe that more efficient use of attorney and

Court time would be had by not continuing to currently litigate Plaintiffs’ RICO claims.

Hampered by a lack of access to information which would provide specific dates, locations,

times and amounts promised and paid, Plaintiffs cannot now plead these with more specificity

and so dismiss their RICO counts.

       Plaintiffs also dismiss Defendant Cisneros as an individual Defendant in Plaintiffs’ Fair

Labor Standards Act, Illinois Minimum Wage Law, and Illinois Wage Payment and Collection

Act counts. Finally, Plaintiffs dismiss their breach of contract count against Cisneros and

Jimenez but not Defendant Jimenez and Sons.
      Case: 1:19-cv-02767 Document #: 27 Filed: 11/18/19 Page 2 of 3 PageID #:111


        Plaintiffs request that the Court set a date for Defendants to answer the remaining FLSA,

IMWL, IWPCA counts against Defendants Jimenez and Jimenez and Sons and the Breach of

contract count against Jimenez and Sons.

Respectfully submitted,

By:
    s/ Jorge Sanchez
One of Plaintiffs’ Attorneys



Jorge Sanchez
Lopez & Sanchez LLP
77 W. Washington St., Suite 1313
Chicago, IL 60602
(312) 420-6784


November 18, 2019




                                                2
    Case: 1:19-cv-02767 Document #: 27 Filed: 11/18/19 Page 3 of 3 PageID #:112


                                CERTIFICATE OF SERVICE

I, Jorge Sanchez, an attorney, certify that on November 18, 2019, I electronically filed the
foregoing PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS with
the Clerk of the Court of the Northern District of Illinois, Eastern Division using the CM/ECF
System, which will send an electronic notification to the following counsel of record:




                                    s/ Jorge Sánchez




                                                3
